Order granting defendant’s motion to vacate plaintiff’s notice of examination before trial reversed upon the law, with ten dollars costs and disbursements, and motion denied, with ten dollars costs. Plaintiff’s knowledge of matters sought to be elicited by the examination of defendant is no reason for refusing the examination. (McGrath v. Blumenthal, 220 App. Div. 781; Shul Tan Realty Corporation v. Coney *760Island Estates, Inc., 223 id. 772.) Lazansky, P. J., Young, Hagarty, Carswell and Seudder, JJ., concur.